755 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STERLING CUMMINGS-BEY, PETITIONER-APPELLANT,v.UNITED STATES ATTORNEY GENERAL, RESPONDENT-APPELLEE.
NO. 84-1181
United States Court of Appeals, Sixth Circuit.
1/11/85

ORDER
BEFORE:  MARTIN and KRUPANSKY, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
This Michigan State prisoner appeals from a district court judgment dismissing his habeas petition filed under 28 U.S.C. Sec. 2241.  Petitioner charged that he did not receive credit for time he spent in state prison after a detainer had been executed on him, that he is being held unlawfully beyond his mandated discharge date because he has been denied his statutory and meritorious good time, and that he has been denied the correct computation of his sentence.


2
Upon review of an affidavit and other documents submitted by the respondent, the district court dismissed petitioner's action concluding that petitioner had, indeed, received good time and jail time credit for the time which he now complains about in his petition.


3
Upon consideration of the cause and of the arguments presented in the parties' briefs, this Court concludes that the district court properly dismissed petitioner's action for the reasons given by it in its memorandum opinion filed on January 27, 1984.  Included in the record is the petitioner's sentence computation record as compiled by the United States Parole Commission.  Notwithstanding the confusion surrounding the petitioner's custody from the period of June 20, 1979 and June 30, 1980, a review of the petitioner's sentence computation record reveals that he has received the correct amount of credit and a correct computation of his sentence as it has been served by the petitioner in and out of state and federal custody.


4
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The district court's judgment is, accordingly, affirmed, pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.